DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fletchnuts (see attached Notice of References Cited, Reference U) in view of Cassell (3371440).
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletchnuts (see attached Notice of References Cited, Reference U).
In reference to claim 1, Fletchnuts discloses a universal adjustable magazine capacity limiting assembly kit configured to limit a cartridge capacity of a firearm magazine having a magazine body, a magazine spring, a cartridge follower and a magazine floor plate, the universal magazine capacity limiting assembly comprising: 
a configurable magazine capacity limiter body having a top edge configured to interact with a cartridge follower of a firearm magazine by allowing a downward travel of the cartridge follower during operation thereby closing an initial gap between the top edge of the limiter body and a bottom of the follower prior to the firearm magazine reaching a cartridge capacity, the cartridge follower configured to be operatively coupled to a top of a magazine spring of the firearm magazine, wherein the limiter body is configured to be installed substantially within coils of the magazine spring, and wherein the limiter body is further configured to limit the travel of the magazine follower within the magazine body thereby limiting a cartridge capacity of the firearm magazine (see Photographs 1-3, below; a person of ordinary skill in the art would at once envisage that the limiter body sits upon the limiter base when the magazine is in an upright position, due to gravity, and that the follower can move downward as claimed); 
wherein the limiter body includes at least one removable and stackable component configured to enable a corresponding plurality of reduced cartridge capacities for the firearms magazine (see Photographs 1-3, below, the limiter body, as labeled below); and
a limiter base, wherein the removable and stackable component is coupled, by contact, to the top of the limiter base, and wherein the limiter base has a wider cross-sectional profile than the component, thereby increasing stability of the limiter body within the magazine body (see Photographs 1-3, below, limiter base labeled as such).

Regarding (1), Fletchnuts contemplates limiter bodies corresponding to different reduced cartridge capacities, in page 1, the text portion of the Fletchnuts post of February 18, 2009, which mentions that different states may have different legal requirements as to maximum cartridge capacity. Further, Cassell teaches that is known to form a limiter body to include at least two removable and stackable components, wherein the limiter body includes a mating interface with a stabilizing joint between the two components, in order to vary the amount of available space for cartridges inside a magazine (figures 1A, 2, and 4, limiter body 10 + 24 + 30, joints 26 and 32). Considering Fletchnuts’ contemplation of different reduced cartridge capacities, as set forth above, and Cassell’s teaching of a multi-part, adjustable-length limiter body, it would have been obvious to one of ordinary skill in the art to form the limiter body of 
Regarding (2), Cassell further teaches that it is known to securely couple the lowermost stackable component to the top of a limiter base thereby vertically aligning the at least two stackable components with the limiter base (figure 1A, viewed vertically with element 14 at the bottom and element 36 at the top, limiter base 10, lowermost stackable component 24, stackable components 24 and 30 aligned with limiter base), and wherein interference of the stackable components with the magazine spring is minimized during operation by centering the limiter body within the magazine body to create a reliably consistent and contiguous gap between the at least two stackable components and an inner surface of the magazine body enabling the magazine spring to freely compress and decompress within the gap without risk of jamming (figure 1A, limiter body centered as claimed); a person of ordinary skill in the art would at once envisage that the teachings Cassell, as set forth above, would provide a magazine limiting assembly with consistent, predictably smooth operation. Thus, it would have been obvious to one of ordinary skill in the art to form the limiting assembly of Fletchnuts, as modified per Cassell in the preceding paragraph, such that the lowermost stackable component is securely coupled to the top of the limiter base thereby vertically aligning the at least two stackable components with the limiter base, and wherein interference of the stackable components with the magazine spring is minimized during operation by centering the limiter body within the magazine body to create a reliably 

In reference to claim 4, Fletchnuts in view of Cassell makes obvious the claimed invention, as clearly set forth above (also see Photographs 1-3, below, which clearly disclose the magazine body, cartridge follower, magazine spring, and magazine floor plate).
In reference to claims 2 and 5, Fletchnuts in view of Cassell makes obvious the claimed invention (Fletchnuts, photos #1 and #2, below, show that the limiter body has cupped corners at its upper end that are configured as claimed, the cupped corners being securely coupled to the follower when the spring is compressed by a full cartridge load).

    PNG
    media_image1.png
    959
    769
    media_image1.png
    Greyscale

Photograph #1

    PNG
    media_image2.png
    599
    802
    media_image2.png
    Greyscale

Photograph #2

    PNG
    media_image3.png
    880
    766
    media_image3.png
    Greyscale

Photograph #3


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fletchnuts in view of Cassell and further in view of Loomis (1855404). Fletchnuts in view of Cassell makes obvious the claimed invention, except for wherein the mating interface includes a latch and corresponding notch for latching at least one stackable component to the limiter base. However, Loomis teaches that it is known to provide such latch and notch as a part of a mating interface between stackable, limiter body components, in order to allow for fine adjustment of the available cartridge space within a magazine (figures, notch 22, latch 23). Thus, it would have been obvious to a person of ordinary skill in the art to provide the mating interface, made obvious by Fletchnuts in view of Cassell, with a latch and notch as claimed, in order to allow for fine adjustment of the available cartridge space within a magazine.

Response to Arguments
Applicant's arguments filed November 12, 2020, have been fully considered but they are not persuasive. Specifically, Applicant argues that Fletchnuts in view of Cassell fails to make obvious the newly added limitations of claims 1 and 4. However, the examiner has modified the previous rejection to address said newly added limitations, identifying further teachings of Cassell and applying said teachings to Fletchnuts. Applicant’s attention is directed to the above-rejection of claims 1 and 4, which clearly details the examiner’s newly expanded obviousness rationale. The examiner asserts that the above-rejections clearly and properly demonstrate that Fletchnuts in view of Cassell makes obvious the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641